KIRBY AISNER & CURLEY LLP
Attorneys for the Debtor
700 Post Road, Ste. 237
Scarsdale, New York 10583
(914) 401-9500
Dawn Kirby, Esq.
dkirby@kacllp.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:

HAMPSTEAD GLOBAL, LLC,                                                 Chapter 11
                                                                       Case No. 19-22721 (RDD)
                                             Debtor.
------------------------------------------------------------X
                                     CERTIFICATE OF SERVICE

        I, Bryn A. Leonardo do hereby affirm under penalty of perjury, that I am not a party to the
action, and I am over 18 years of age, and I am an employee of the law firm of Kirby Aisner &
Curley LLP, 700 Post Road, Suite 237, Scarsdale, New York 10583.

        On the 15th day of June 2020, Deponent served a copy of the Notice of Hearing to Consider
Final Application for Allowance of Professional Compensation and Reimbursement of Expenses
together with Motion and related exhibits thereto, upon the parties listed on the Service List
attached hereto, in a pre-paid properly addressed wrapper in an official depository under the
exclusive care and custody of the United States Postal Service by Regular Mail delivery or via
electronic mail were indicated.

        Additionally, all parties received ECF/CM System notifications received same.

                                                                /s/ Bryn A. Leonardo
                                                                Bryn A. Leonardo
                                               SERVICE LIST

              Ari Gati                                                        Bowse Law Group, P.C.
                                                Barbara Etinson
       2811 Colorado Ave #1                                                801 S. Figueroa St., 25th Floor
                                             5150 Macdonald Ave
      Santa Monica, CA 90404                                                  Los Angeles, CA 90017
                                            Cote Saint Luc, H3X2V7
          ari@arigati.com                                                  mbowse@bowselawgroup.com

                                              Corporate Filings LLC
                                                                                Digital Ocean LLC
          Carmen Marx                             30 N Gould St
                                                                                    101 6th Ave
    Wagramerstrasse 17-19 1220                      STE 7001
                                                                               New York, NY 10013
         Vienna Austria                        Sheridan, WY 82801
                                                                             support@digitalocean.com
                                        info@delawareregisteredagent.com
     Division of Corporations
                                                  Google Gsuite
     John G. Townsend Bldg.                                                       Identity digital
                                           1600 Amphitheatre Parkway
     401 Federal Street Suite 4                                               158-36 Cross Bay Blvd,
                                            Mountain View, CA 94043
         Dover, DE 19901                                                     Howard Beach, NY 11414
                                                info@google.com
       corp@delaware.gov
            Josh Perzow
                                                   Julie Aaron
        5875 Cavendish Blvd                                                     Latin Lending Group
                                             2811 Colorado Ave #1
    Montreal, Quebec H4W2X3                                                    2811 Colorado Ave #1
                                            Santa Monica, CA 90404
              Canada                                                          Santa Monica, CA 90404
                                            juliearon76@gmail.com
     ; joshperzow@gmail.com
                                                     Regus                           Ross Stokes
             One Unit                         520 White Plains Rd                  53b grange road
        228C Stanley Street                   Tarrytown, NY 10591                 03-02 spring grove
         Singapore, 06873                     support@regus.com                   Singapore, 249565
                                                info@regus.com                 rstokes678@gmail.com
                                                Charles A Higgs
       Shannon Scott, Esq.               Law Office of Charles A. Higgs      T Mobile Bankruptcy Team
     Office of the U.S. Trustee         450 Lexington Avenue, Ste 4th FL          PO Box 53410
    Shannon.Scott2@usdoj.gov                 New York, NY 10017                 Bellevue, WA 98015
                                           charles@freshstartesq.com
                                         The Rocket Science Group, LLC
                                           675 Ponce de Leon Ave NE
    Teitelbaum Law Group LLC                                                      Richard Spencer
                                                   Suite 5000
     jteitelbaum@tblawllp.com                                                rspencer@rspencerlaw.com
                                               Atlanta, GA 30308
                                            support@mailchimp.com
          Jeffrey Kahane                                                           Jeffrey Chubak
         Duane Morris LLP                                                            Amini LLC
                                                Adam Perzow
865 South Figueroa Street, Suite 3100                                      131 West 35th Street, 12th Floor
                                            adamperzow@gmail.com
    Los Angeles, CA 90017-5450                                                  New York, NY 10001
     JKahane@duanemorris.com                                                   jchubak@aminillc.com
